MEMORANDUM **
Rafael Carona Alverez appeals from the 120-month sentence imposed following his jury trial conviction for conspiracy to import pseudoephedrine, in violation of 21 U.S.C. §§ 960(a)(1), (d)(3), and 963. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant contends that he was entitled to a minor role adjustment under U.S.S.G. § 3B1.2 of the Sentencing Guidelines. Because the evidence does not show that the appellant was “substantially less culpable than the average participant,” the district court did not commit clear error by denying a minor role adjustment. See U.S.S.G. § 3B1.2, cmt. n. 3 (2004); see also United States v. Zakharov, 468 F.3d 1171, 1181 (9th Cir.2006). Furthermore, there is no evidence in the record that the district court failed to consider the role of other participants in the criminal scheme. See United States v. Rojas-Millan, 234 F.3d 464, 473-74 (9th Cir.2000).
Appellant also contends that his sentence is unreasonable because it results in an unwarranted sentence disparity among the other participants in the criminal scheme under 18 U.S.C. § 3553(a)(6). We conclude that appellant’s sentence is not unreasonable. The other participants had cooperated with the government and two *616of the participants were sentenced under a different criminal statute. See United States v. Caperna, 251 F.3d 827, 832 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.